Citation Nr: 1532120	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the above referenced claim.

In connection with this appeal, the Veteran testified at a Decision Review Officer hearing in May 2013.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for hemorrhoids is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1986 rating decision denied entitlement to service connection for hemorrhoids.  

2.  The evidence added to the record since the February 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1986 rating decision that denied service connection for hemorrhoids is final.  38 U.S.C.A. § 4005(c) (1986); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision issued by the RO in February 1986 denied the Veteran's claim for service connection for hemorrhoids.  The RO notified the Veteran of this decision, but he did not perfect an appeal to the Board.  See 38 U.S.C.A. § 4005(c) (1986); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The Veteran similarly failed to submit new and material evidence within a year of this rating decision.  38 C.F.R. § 3.156(b).  As such, the February 1986 rating decision is final.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Veteran's claim of entitlement to service connection for hemorrhoids was denied in February 1986 on the basis that there was no indication of any in-service diagnosis of or injury with regard to the Veteran's hemorrhoids.  The Veteran did not file a notice of disagreement to this decision.  In March 2006, the Veteran filed a claim to reopen his claim for service connection for hemorrhoids.  

At the time of the February 1986 denial, the pertinent evidence of record included the Veteran's claim for service connection for hemorrhoids.  Since February 1986, the Veteran's service treatment records (STRs) and VA treatment records from the Muskogee VAMC indicating that the Veteran had hemorrhoid surgery in the past have been associated with the claims folder.  Also associated with the claims folder are more recent VA treatment records from 2013-2014 indicating that the Veteran had blood in his stool.  In addition, the Veteran testified at a May 2013 RO hearing with regard to his hemorrhoids. 

The Board finds that the Veteran's STRs reflect various entries indicating that the Veteran had blood in his stool, along with other digestive problems, during service.  The Board further finds that at the Veteran's May 2013 hearing he made statements specifying the onset of his hemorrhoids in-service.  

The Board finds that the Veteran's STRs, his hearing testimony and the VA treatment records indicating there may be a current diagnosis added to the record since February 1986 are new in that they have not been previously considered, and are material, as they relate to the Veteran's in-service onset of and diagnosis of hemorrhoids.

Accordingly, the previously denied claim of entitlement to service connection for hemorrhoids is reopened.






ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hemorrhoids is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for hemorrhoids is decided.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

At the May 2013 RO hearing, the Veteran testified that he had hemorrhoids in service and that he has experienced hemorrhoids since service separation.  With regard to an in-service injury or disease, on a November 1978 treatment record of medical history, the attending military physician noted that the Veteran had some digestive problems and streaks of blood in his stool.  Further, there is also some evidence of a current diagnosed disability or symptoms of disability; Muskogee VA treatment records note that the Veteran reported a history of hemorrhoids and current evidence of blood in his stool.  Based on the above, the Board finds that there is some evidence that the Veteran may experience hemorrhoids which may be related to his service.  Thus, remand is required to obtain a medical examination and opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current disability relating to rectum problems, including any hemorrhoid disability.  The claims folder should be made available to the examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current hemorrhoid disability was incurred in or caused by the Veteran's military service.  

The examiner should provide a clear rational basis for all opinions expressed. 

2. Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before returning the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


